Title: To George Washington from Lieutenant Colonel Nathan Denison, 1 January 1777
From: Denison, Nathan
To: Washington, George

 

Please your Excelency
Westmoreland January 1st 1777

After Orders came to hand that the two Companies raised here Should march & Join your Excelency: it was Conjectured by many here that your army were much Weak’ned by Reason of the monthly mens Times being up. I was therefore desired by a Number of Respectable Neighbours to Inform your Excelency that if they Should be needed, they Would Turn out two months as a Company of Volunteers (provided I would be their leader) & ⅌haps in that time the Several Stat’s may have their Companies or Quota’s of the Eighty Eight Battalions full. The Reason they Chuse to be Confined no longer than Two months to the Service is, that they may have it in their power to return in the Spring to Raise provision for their families.
If your Excelency Sees meet to Send for us; Please Inform us how we Shall Draw money for the Subsistance of the Company and an Express shall be Sent after the Same; if it Should not be convenient to Send the money With your Excelencys Orders: By whome Col: Butler will Direct.
The Two Companies that have marched from hence, have Collected all the Arms that were any way Valuable here & have Caried them away: We Cannot therefore be of any Service, unless Supplied With arms from the Continental Stores during the above Term. The form of the Subscription to which the Volunteers Subscribe are as follows Viz.
Annimated by every feeling that Rouses the Hero to Revenge the Cause of Bleeding Innocence & under God Assist in Redeeming our Devouted Country from threatned Slavery: We, the Subscribers would Willingly march from hence to any Quarter his Excelency General Washington Shall Direct; led by Lieut: Col: Nathan Dennison as our Capt. having the Glorious Prize Liberty in Vew, are Willing to bare with patience the fetigues of a Winters Campain: And do hereby promise & engage to Serve as Volunteers Untill the last day of march next, in the American Armie; provided we be Supplied With Arms & Amunition &c. from the Continental Stores during our Service And will hold our Selves in Readiness to march at the Shortest notice: if his Excelency Should need us.
The People wait your Excelency’s Orders With Impatience & none more Impatient than Your Excelenies most Obedient Humble Servt

Nathan Dennison

